 1   MICHAEL N. FEUER, Los Angeles City Attorney (SBN 111529)
     Kathleen Kenealy, Chief Assistant City Attorney (SBN 212289)
 2   Michael J. Bostrom, Assistant City Attorney (SBN 211778)
     Danielle L. Goldstein, Deputy City Attorney (SBN 257486)
 3   Christopher S. Munsey, Deputy City Attorney (SBN 267061)
     OFFICE OF THE LOS ANGELES CITY ATTORNEY
 4   200 North Spring Street, 14th Floor
     Los Angeles, CA 90012
 5   Telephone: (213) 978-1868
     Email: danielle.goldstein@lacity.org
 6
     Attorneys for Amicus Curiae
 7   OFFICE OF THE LOS ANGELES
     CITY ATTORNEY
 8

 9

10
                    IN THE UNITED STATES DISTRICT COURT
11
                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12

13
                                               Civil Action No. 3:18-cv-2458-BEN
14   CALIFORNIA TRUCKING ASS’N, et
     al.,                                      MEMORANDUM IN SUPPORT
15                                             OF THE OFFICE OF THE LOS
                     Plaintiffs,               ANGELES CITY ATTORNEY’S
16                                             MOTION FOR LEAVE TO
           v.                                  SUBMIT BRIEF OF AMICUS
17                                             CURIAE
     XAVIER BECERRA, in his official
18   capacity as the Attorney General of the   Date: January 6, 2020
     State of California, et al.,              Time: 10:30 a.m.
19                                             Place: Courtroom 5A
                     Defendants,
20   and
21   INTERNATIONAL BROTHERHOOD
     OF TEAMSTERS,
22
                    Intervenor-Defendant.
23

24

25

26

27

28
 1                                         INTRODUCTION
 2            The Office of the Los Angeles City Attorney (the City Attorney) moves for
 3   leave to file the attached amicus brief, originally submitted in opposition to
 4   Plaintiffs’ Motion for Preliminary Injunction, in connection with Plaintiffs’ Motion
 5   for Temporary Restraining Order (Dkt. No. 66) in this preemption challenge to the
 6   validity of California’s Assembly Bill 5 (2019-2020 Reg. Session) (AB5).
 7            On December 23, 2019, the City Attorney filed a Motion for Leave to File its
 8   Amicus Curiae Brief opposing Plaintiffs’ Motion for a Preliminary Injunction (Dkt.
 9   No. 64) in the above-referenced matter. On December 24, 2019, Plaintiffs filed
10   their Motion for Temporary Restraining Order (Dkt. No. 66), referring back to their
11   Motion for Preliminary Injunction, and making many of the same points therein.
12   The City Attorney’s proposed amicus brief is equally relevant here.
13            Accordingly, for the same reasons that the City Attorney requested that the
14   Court consider its amicus brief in connection with Plaintiffs’ Preliminary Injunction
15   Motion, it respectfully requests that this Court consider that proposed amicus filing
16   in connection with Plaintiffs' request for a Temporary Restraining Order, as well.
17   Plaintiffs have indicated that they oppose this Motion, but have articulated no
18   legitimate basis to do so.1 Indeed, the bases for their opposition only underscore
19   that consideration of the City Attorney’s submissions is appropriate—and that they
20   are not entitled to any form of preliminary injunctive relief.
21                                            ARGUMENT
22            District courts have “broad discretion to appoint amici curiae.” Hoptowit v.
23   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandlin
24   v. Conner, 515 U.S. 472 (1995). Amici can “assist[] in a case of general public
25   interest, supplement[] the efforts of counsel, and draw[] the court’s attention to law
26   that escaped consideration.” Miller-Wohl Co. v. Comm’r of Labor & Indust., 694
27
     1
         Defendants and Defendant-Intervenor have indicated that they consent to the Motion.
28
                                                     1
                         MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                             MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                     No. 3:18-cv-2458-BEN
 1
     F.2d 203, 204 (9th Cir. 1982). District courts have discretion to allow participation
 2
     by amici on “legal issue[s] that have potential ramifications beyond the parties
 3
     directly involved or if the amicus has ‘unique information or perspective that can
 4
     help the court …’” Gabriel Techs. Corp. v. Qualcomm Inc., No 08CV1992, 2012
 5
     WL 849167 at *4 (S.D. Cal. Mar. 13, 2012) (quoting Ryan v. Commodity Futures
 6
     Trading Com’n, 125 F.3d 1062, 1064 (7th Cir. 1997). Amici need not be “totally
 7
     disinterested.” Korolshteyn v. Costco Wholesale Corp., No. 15CV709, 2017 WL
 8
     3622226 at *1 (S.D. Cal. Aug. 23, 2017).
 9
           The City of Los Angeles is the most populous in the State of California and
10
     the second most populous in the nation. It is responsible for maintenance of the
11
     health, safety, and welfare of its nearly four million residents. The City Attorney
12
     supports the City in this mission and is also authorized to preserve fair competition
13
     by challenging unlawful and unfair business practices, including employee
14
     misclassification, on behalf of the People of the State of California. See Cal. Bus.
15
     & Prof. Code § 17204. In the context of such a claim, the City Attorney is
16
     currently litigating in the California State courts a preemption challenge identical to
17
     the one at issue this matter.2
18
           The City Attorney’s proposed amicus brief highlights issues that are central
19
     to the Plaintiffs’ preemption claim and claim of entitlement to equitable relief and
20
     on which the City Attorney has particular expertise. First, the City Attorney
21
     examines the claim that AB5 prohibits motor carriers from using independent
22
     contractors. Under controlling Ninth Circuit precedent, Plaintiffs must overcome at
23
     least this threshold hurdle to prevail. They cannot. AB5’s business-to-business
24
     exception, AB5 § 2(e), plainly permits motor carriers to use independent
25

26   2
    The cases are People v. Cal Cartage Trans. Express LLC, et al., Case No.
27 BC689320; People v. CMI Transportation LLC, et al., Case No. BC689321; and
   People v. K&R Transportation California LLC, et al., Case No. BC689322 (Cal.
28 Sup. Ct.).
                                                2
                     MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                         MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                No. 3:18-cv-2458-BEN
 1
     contractors. AB5 does no more than ensure that workers classified as independent
 2
     contractors truly operate independent businesses. In other words, it does no more
 3
     than other standards for worker classification that have been routinely upheld by
 4
     State and federal courts, including the Ninth Circuit.
 5
               Second, the City Attorney provides additional detail on the legislative history
 6
     of the federal law that purportedly preempts AB5, the Federal Aviation
 7
     Administration Authorization Act, 49 U.S.C. § 14501 (the F4A). As the U.S.
 8
     Supreme Court and the Ninth Circuit have recognized, when it passed the F4A,
 9
     Congress did not intend to preempt all laws that have some impact on prices,
10
     routes, or services. Otherwise, the F4A would preempt all State and local
11
     regulation, from zoning to taxes, because anything that increases motor carriers’
12
     costs arguably increases prices and affects the desirability of services. The F4A’s
13
     legislative history provides confirmation—and important guidance on the contours
14
     of the scope of preemption. In particular, Congress identified some statutes as
15
     outside the scope of preemption. At least one of these statutes is substantively
16
     identical to AB5. As a result, the legislative history indicates that Congress did not
17
     intend to preempt laws, like AB5, that merely operate to ensure that employees are
18
     properly classified.
19
               Finally, the proposed brief addresses federalism and comity concerns
20
     associated with the ongoing State litigation and its status, as well as the Plaintiffs’
21
     delay in bringing their Motion. Considering the same arguments, including
22
     arguments regarding the construction of State law that Plaintiffs raise in this matter,
23
     the Court in the State litigation has issued a tentative ruling that AB5 is not
24
     preempted by the F4A. Given Plaintiffs’ delay in bringing their Motions and the
25
     ongoing State litigation, they cannot claim entitlement to immediate injunctive
26
     relief.
27
               //
28
                                                   3
                        MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                            MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                   No. 3:18-cv-2458-BEN
 1         Plaintiffs oppose the Motion on the basis that:
 2
                  This is the third time the City has sought to provide a
 3         submission considered by the Court in this matter. This case has been
 4         pending for over a year and the amended complaint alleging claims
           against AB 5 has been on file since November of this year. It would
 5         seem that if the City believes it has such compelling interest in the
 6         outcome of this case, it would have sought to intervene long ago,
           instead of filing numerous briefs in the middle of the holidays and in
 7         reliance, in part, on non-final state court musings on AB 5, as well as
 8         taking positions which are inconsistent with the State.
 9                Plaintiffs believe the interests of the State in AB 5 are capably
10         represented by the State and Interveners and do not consent to the
           City’s submissions.
11
     Goldstein Decl. Ex. A (Dec. 30, 2019 Email from R. Roginson to D. Goldstein)
12
     (emphasis in original).
13
           These objections have no bearing on the City Attorney’s submissions; they
14
     only highlight the weaknesses of Plaintiffs’ requests for injunctive relief. Plaintiffs’
15
     primary objection—the timing of submissions and the fact that the submissions
16
     have occurred over the holidays—is entirely an issue of their own design. The City
17
     Attorney would have much preferred not to make these submissions over the
18
     holidays. But, as the proposed amicus brief details, the timing and nature of the
19
     City Attorney’s submissions has been driven by the fact that Plaintiffs chose not to
20
     bring their Motions until months after they could (and should) have—then
21
     attempted to unilaterally declare an emergency. See Attachment, Proposed Amicus
22
     Brief at 13-15.3
23
           The suggestion that the City Attorney should have “intervene[d]” in this
24

25
     3
     Similarly, the number of Motions for Leave to File by the City Attorney flows
26 from Plaintiffs’ decision to file serial Motions, first for a Preliminary Injunction,
   and then for a Temporary Restraining Order. To minimize the burdens to the Court
27 and the parties, the City Attorney’s briefs are largely (or totally) identical to each
   other the extent that the papers to which they respond raise the same issues.
28
                                                   4
                        MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                            MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                   No. 3:18-cv-2458-BEN
 1
     matter earlier is likewise misplaced. The City Attorney’s submission relates to the
 2
     business-to-business exemption of AB5, recent developments in City Attorney’s
 3
     litigation regarding AB5 preemption, and Plaintiffs’ delay in seeking relief.4
 4
     Plaintiffs’ Motion for Preliminary Injunction was the first filing raising these issues
 5
     on which amicus submissions were appropriate. To the extent that Plaintiffs’
 6
     objection has any force, it demonstrates Plaintiffs’ unnecessary delay in bringing
 7
     their Motions, which do not focus or turn on recent developments, but could have
 8
     been brought at the time of Plaintiffs’ October 2018 Complaint in this matter.5
 9
     (Dkt. No. 1.)
10
           Plaintiffs also appear to object that the City Attorney’s arguments are
11
     “inconsistent” with those of the State. While the City Attorney’s arguments are not
12
     inconsistent with Defendants’ arguments, they are, as Plaintiffs seem to concede,
13
     different from them. That is a purpose of amicus briefing: to highlight “legal
14
     issue[s] that have potential ramifications beyond the parties directly involved” and
15
     “‘unique information or perspective [possessed by the amicus] that can help the
16
     court …’” Gabriel Techs. Corp. v. Qualcomm Inc., No 08CV1992, 2012 WL
17
     849167 at *4 (S.D. Cal. Mar. 13, 2012) (quoting Ryan v. Commodity Futures
18
     Trading Com’n, 125 F.3d 1062, 1064 (7th Cir. 1997).
19
           Finally, Plaintiffs’ dismissive approach to the State court’s “musings” on
20
     State law—that is, that court’s tentative decision—are additional evidence that
21
     Plaintiffs do not appreciate the federalism and comity implications of their Motions.
22
     See Attachment, Proposed Amicus Brief at 13-15. At a minimum, the City
23

24   4
       It appears that Plaintiffs’ objections are geared toward intervention; they largely
     appear to object on grounds that relevant to an intervention motion, not amicus
25   participation. Fed. R. Civ Proc. 24. The City Attorney has not suggested that it
     intends to seek to intervene in this matter.
26   5
       Plaintiffs also suggest that the City Attorney should have made an amicus
     submission targeting the Amended Complaint. It has—it filed a brief in support of
27   Defendants’ and Defendant-Intervenor’s Motions to Dismiss. (Dkt. No. 71.) That
     is the first filing concerning the Amended Complaint on which an amicus
28   submission would have been appropriate. 5
                     MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                         MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                No. 3:18-cv-2458-BEN
 1
     Attorney’s submission alerts the Court to the State proceedings; the City Attorney
 2
     disagrees with Plaintiffs’ apparent position that the Court should not be made aware
 3
     of State court proceedings involving CTA members on identical issues of the
 4
     interpretation of State law. Nor do Plaintiffs explain why the Court should not
 5
     receive additional, highly relevant information about the legislative history of the
 6
     F4A. Attachment, Proposed Amicus Brief at 11-13. One key role for amici is to
 7
     “draw[] the court’s attention to law that escaped consideration.” Miller-Wohl Co. v.
 8
     Comm’r of Labor & Indust., 694 F.2d 203, 204 (9th Cir. 1982).
 9
           Finally, the issue in this case is of great public importance. An estimated
10
     14,000 short haul truckers work at the Ports of Long Beach and Los Angeles alone.6
11
     As an entity responsible for their health and welfare, and because it is currently
12
     litigating these issues before the California State courts, the City brings an
13
     important perspective to the issue in this matter. Accordingly, the Court should
14
     exercise its discretion to allow the City Attorney to participate as amicus curiae.
15
                                        CONCLUSION
16
           For the foregoing reasons, the City respectfully requests that this Court grant
17
     leave for it to participate as amicus curiae and submit the attached brief, originally
18
     submitted in opposition to Plaintiffs’ Motion for Preliminary Injunction, in
19
     connection with Plaintiffs’ Motion for Temporary Restraining Order.
20
                                             Respectfully submitted,
21
     Dated: December 30, 2019
22                                           OFFICE OF THE LOS ANGELES CITY
                                             ATTORNEY
23
                                      By:    /s/ Danielle L. Goldstein
24                                           MICHAEL N. FEUER (SBN 111529)
                                             Los Angeles City Attorney
25                                           Kathleen Kenealy (SBN 212289)
                                             Scott Marcus (SBN 184980)
26                                           Michael J. Bostrom (SBN 211778)
                                             Danielle L. Goldstein (SBN 257486)
27
     6
      B. Watt, For Truck Drivers at the Pots of Los Angeles and Long Beach, It’s a
28   Waiting Game, KPCC (Jun. 2, 2015).       6
                     MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
                         MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                                No. 3:18-cv-2458-BEN
 1                           Christopher S. Munsey (SBN 267061)
                             200 North Spring Street, 14th Floor
 2                           Los Angeles, CA 90012
                             Telephone: (213) 978-1868
 3                           Email: danielle.goldstein@lacity.org
 4                           Attorneys for Amicus Curiae
                             OFFICE OF THE LOS ANGELES CITY
 5                           ATTORNEY
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                7
     MEMORANDUM ISO OFFICE OF THE LOS ANGELES CITY ATTORNEY’S
         MOT. FOR LEAVE TO SUBMIT BRIEF OF AMICUS CURIAE
                                                                No. 3:18-cv-2458-BEN
